PER CURIAM:
Thurmond B. Bowers appeals the magistrate judge’s order upholding the denial of his application for disability insurance benefits.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. See Bowers v. Astrue, No. 3:05-cv-03477-JRM (D.S.C. Mar. 7, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to referral to a magistrate judge for final disposition under 28 U.S.C. § 636(c) (2000).